        Case 1:19-cv-01141-JDP Document 11 Filed 06/01/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    ALLEN HAMMLER,                                    Case No. 1:19-cv-01141-JDP
12                       Plaintiff,                     ORDER CONSTRUING PLAINTIFF’S
                                                        MOTION AS A VOLUNTARY DISMISSAL
13            v.                                        AND DIRECTING THE CLERK TO CLOSE
                                                        THE CASE
14    RALPH DIAZ, et al.,
                                                        ECF No. 10
15                       Defendants.
16

17           Plaintiff, a state prisoner proceeding without counsel, filed a “Motion to Withdraw

18   Complaint” before his complaint had been served. ECF No. 10. Plaintiff explains that he would

19   like to withdraw his complaint because he cannot afford to pay the filing fee. See id. Under Rule

20   41(a) plaintiff may voluntarily dismiss this action without an order from the court at any time

21   before the opposing party answers the complaint. Fed. R. Civ. P. 41(a)(1)(A)(i). Thus, the court

22   construes plaintiff’s motion as a notice of voluntary dismissal. The clerk of court is directed to

23   close this case.

24

25

26
27

28
       Case 1:19-cv-01141-JDP Document 11 Filed 06/01/20 Page 2 of 2

 1
     IT IS SO ORDERED.
 2

 3
     Dated:     May 29, 2020
 4                                         UNITED STATES MAGISTRATE JUDGE
 5

 6   No. 204.
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                           2
